Citation Nr: 0306377	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  97-26 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
and currently diagnosed as schizophrenia, paranoid type.


WITNESSES AT HEARING ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972, including a tour in the Republic of Vietnam from 
November 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In December 2000, the Board reopened 
the claim and remanded it for further development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Service medical records reflect a period of in-service 
hospitalization in November 1971 and treatment at a military 
mental health facility.

3.  The medical evidence shows a psychiatric disorder, 
variously diagnosed over the years and currently diagnosed as 
schizophrenia.

4.  The veteran's currently-diagnosis schizophrenia has been 
found to have had its onset during military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
an acquired psychiatric disability, currently diagnosed as 
schizophrenia, was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for an acquired psychiatric disorder as a 
result of his active military duty.  He asserts that he 
experienced a number of stressful events and was hospitalized 
and treated with Thorazine during the end of his tour of duty 
in Vietnam.  Based on the evidence outlined below, the Board 
finds that service connection is warranted for the veteran's 
psychiatric disorder.

Procedurally, the RO denied the veteran's initial claim for 
an acquired psychiatric disorder, which included a claim for 
PTSD, by rating decisions dated in March 1988, July 1994, and 
February 1996.  He appealed the February 1996 rating 
decision, and in December 2000, the Board reopened his claim 
and remanded for further development, including psychiatric 
treatment records, service medical records, stressor 
development, and an examination by a board of two VA 
psychiatrics.  The Board notes that service personnel records 
were also associated with the claims file.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has specifically maintained that he experienced 
perimeter shooting and mortar attacks at his compound in Vinh 
Long in July 1971, that he was involved in the recovery of a 
helicopter that had been shot down in August 1971 in an area 
between Vinh Long and Canto, including recovering the bodies 
of dead warrant officers, that he served as a door gunner on 
a helicopter once a month to Saigon, that he was ordered to 
pull guard duty in October 1971 and sprayed the perimeter 
with machine gun fire when he thought he saw movement and was 
later ordered by the Sergeant to no longer pull guard duty, 
and that he was placed in a drug treatment program but no 
drugs were found in his system.  He has also asserted that he 
was programmed by the government with a computer chip placed 
in his brain during his trip back from Vietnam and that they 
needed his blood for PTSD experimentation.

As an initial matter, the Board notes that the service 
medical records reflect that the veteran was prescribed 
Thorazine in May 1971, apparently during his withdraw from 
heroine.  In October 1971, he was reduced from an E-4 to an 
E-3, and reduced again to an E-2 some two weeks later.  In 
November 1971, he was hospitalized in Vietnam and shortly 
thereafter air-evaluated to CONUS for psychiatric treatment.  

Post-service medical evidence shows that the veteran has a 
long-standing history of psychiatric treatment from the early 
1970s through the present time.  He has been variously 
diagnosed with schizophrenia, PTSD, major depression, alcohol 
and cocaine dependence, hysterical personality, mixed organic 
brain syndrome, anxiety, immature personality, and schizo-
affective disorder, among others.  With respect to a current 
diagnosis, the Board places significant weight on the most 
recent VA examination report dated in September 2002 by a 
board of two psychiatrist, which noted that the correct 
diagnosis was paranoid schizophrenia (but specifically not 
PTSD).  Therefore, the Board finds that the records supports 
a current diagnosis of schizophrenia.

Next, the veteran's current diagnosis has been related to 
military service.  Specifically, the most recent VA 
examination report reflected that the "onset of [the 
veteran's] illness can be dated to near the end of his tour 
of duty in Vietnam when he was assigned to tower guard 
duty."  The Board places high probative value on this report 
as it was undertaken specifically for the purpose of 
addressing the issue on appeal.  Moreover, a board of two 
examiners conducted the examination and both noted that the 
claims file was reviewed, as well as entries from the Jackson 
VA Medical Center.  In addition, there is no indication that 
the examiners were unaware of any pertinent fact, including 
evidence of the veteran's in-service drug use.  Therefore, 
the Board presumes that the examiners had all the evidence 
before them before rendering their medical opinion.  For 
those reasons, the Board places significant weight on their 
findings.  

Other treating physicians have also suggested that the 
veteran's psychiatric symptoms were related to military 
service.  As an example, a January 1998 outpatient treatment 
note indicated a diagnosis of PTSD secondary to combat.  
Similarly, a March 1997 treatment note suggested that the 
traumatic events in Vietnam were the basis of the veteran's 
on-going psychiatric symptomatology.  Therefore, giving the 
veteran the benefit of the doubt, the Board finds that the 
medical evidence establishes that his current psychiatric 
disorder is related to military service.  

While the Board recognizes that the veteran was treated for a 
drug problem during military service, post-service medical 
evidence reflects a diagnosis of schizophrenia even during 
times of drug abstinence.  Of note, the most recent VA 
examination report noted that the veteran was in sustained 
remission from cocaine, opiates, cannabis, and alcohol.  
While it is apparent that the veteran suffered from a long-
history of drug abuse in the past, a longitudinal review of 
the medical evidence indicates that his current symptoms of 
schizophrenia began during military service and have 
continued through the present time.

Based on the evidence above, the Board is of the opinion that 
the evidence is in equipoise as to whether the veteran's 
psychiatric disability, currently diagnosed as schizophrenia, 
was incurred while he was on active duty service.  There is 
uncontroverted evidence of abnormal behavior in-service, 
including behavior attributed to drug abuse.  In addition, 
there is evidence of on-going treatment for a variety of 
psychiatric disorders over many years.  Moreover, post-
service medical evidence, including the most recent VA 
examination report, characterized the veteran's current 
behavior as having been dated to near the end of his tour of 
duty in Vietnam, which is consistent with the service medical 
records.  As he is now clearly diagnosed with schizophrenia, 
the Board finds that reasonable doubt should be resolved in 
favor of the veteran and service connection for an acquired 
psychiatric disorder, currently diagnosed as schizophrenia 
is, accordingly, granted. 

Parenthetically, while the veteran has been diagnosed with 
PTSD in the past, the more recent medical evidence does not 
support a current diagnosis of PTSD.  Therefore, there is no 
need for the Board to directly address the issue of stressor 
development.  Nonetheless, the Board notes that the veteran 
was attached to the 7th Squadron/1st Air Cavalry from November 
1970 to November 1971.  A letter from the Center for Unit 
Records Research shows that the veteran's unit reported 
gunships shooting up an open rice paddy, a helicopter shot 
down, taking heavy grenade fire with a pilot injured, and 
contact with the enemy.  The Operational Report - Lessons 
Learned for the 7th Squadron/1st Air Cavalry showed night 
ambush patrols in Vinh Long, light enemy contact with a pilot 
wounded in action, several helicopters shot down, multiple 
soldiers killed and wounded in action, and engagement in 
enemy contact.  As such, the Board finds that the unit logs 
and unit records do support the veteran's claims as to 
stressors, even without a diagnosis of PTSD.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as schizophrenia, paranoid type, is 
granted. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

